Bowie, C. J.,
delivered the opinion of this Court:
The plaintiffs in error, assign three grounds for reversing the judgment below, which will be considered severally in their numerical order:
1st. The indictment charges the property stolen to be worth so many dollars, current money, whereas, the 98th ¡sec. of Art. 30 of the Code, requires the value to be of five dollars; meaning gold or silver, which was the standard when the law was passed, and no Act of Assembly has since authorised the value of property to be estimated in current money. This objection rests upon the assumption, that gold and silver are not current money in legal parlance.
The thirty-second Article of the Code defines what is currency.” Sec. 1 enacts, the species of coins which have been, and which may be struck at the Mint of the United States, and the rates of foreign coins, as have been or shall be severally regulated and established by Congress, shall be *151taken', and recognised as the currency of this State. Sec: 2' enacts, all accounts in this State, shall be expressed in dollars and cents, and all the accounts in the public offices, and all proceedings in the Courts of this State, shall be kept and had in conformity with this regulation. Here, is an express-statutory recognition of “dollars and cents,” (being of the species of coin struck at the Mint of the United States,) as the currency of this State, and the implication of law is, that the value was expressed in that currency; at most: the words objected to, were surplusage, or such as may have* been excepted to on demurrer, and which the Court would not regard as ground of reversal on writ of error. Code,. Art. 30, sec- 80»
The second objection is, “The record nowhere shows the1 original indictment.” It alleges that the District Attorney exhibited an indictment “in form following, to wit:” which means “ a copy.” The words “ in form following ” are used in the records, civil and criminal, and all writs of error, as-representing the record of the Court of original jurisdiction-They do not imply a copy, or secondary evidence of the thing,-, but the body of the writing itself.
The indictment could not be otherwise inscribed in the' record, and the language of the record is that used by the* oldest entries of matters of record in use. Vide Harris' Entries passim. The third objection is, the venue was changed after plea pleaded and issue joined, and the affidavit for removal does not state the special matter in such case required by the first section of the Act oí 1865, ch. 187.
The record shows that during May term, 1865, viz: on the 10th of July, 1865, the plaintiffs in error were arraigned and pleaded “ not guilty,” on which plea, issue was joined, and during the same term, on the succeeding day, the 11th of of July, 1865, they appeared in open Court, and suggested in writing that they believed they could not have a fair and *152impartial trial in said Court, and “ made oath that the matters and things contained in the above suggestion are true,” whereupon the Court ordered the record to be removed to the Circuit Court for Baltimore county.
(Decided June 25th, 1866.)
The second section of the Act of 1865, ch. 187, which constitutes the 71th section of Art. 75, of the Code, as amended by that act, is a reprint of the same section as published in the General Laws, with partial alterations.
In the proviso of the original section, the suggestion for removal, was to be made “ before or during the term in which the issue or issues may be joined.” It is obvious from the context, that the word time in the section as amended, should be construed term, as the sentence indicates duration, not a mere “punctum temporis.”
The right to the change of venue, has always, heretofore, been regarded as a Constitutional privilege not to be restrained, but enlarged by legislation. Vide 5 Md. Rep., 70. 21 Md. Rep., 18. Now, although somewhat modified in the mode of its exercise by the present Constitution, it is still to be cherished as one of the most essential incidents to the impartial administration of justice. The spirit, as well as the letter of the law, requires it should receive a liberal construction.
We think, therefore, that the suggestion of the plaintiffs in error was made in due time and proper form, and the case was properly removed.
Finding no error in the record of the proceedings below, the judgment will be affirmed.

Judgment affirmed.